TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     444444444444444
                                     NO. 03-05-00381-CV
                                     444444444444444


                       Western Heritage Insurance Company, Appellant

                                               v.

           Meltzer Family Corporation, Austin Westheimer Oaks L.P., and Infinity
                               Management Inc., Appellees


 44444444444444444444444444444444444444444444444444444444444444444
   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
       NO. GN304030, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING
 44444444444444444444444444444444444444444444444444444444444444444


                           MEMORANDUM OPINION


                Appellant Western Heritage Insurance Company filed an unopposed motion to

dismiss this appeal. Accordingly, we grant the motion to dismiss this appeal. See Tex. R. App. P.

42.1(a).




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Justices B. A. Smith, Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: July 15, 2005
2